Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10-12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richards (20140340260).
Regarding claims 1 and 16, Richards discloses an antenna method (method and system for beamforming a multi-element array, Abstract) and a computer program product (embodiments may be implemented by hardware, software, scripting languages, firmware, middleware, microcode, hardware description languages, and/or any combination thereof. When implemented in software, firmware, middleware, scripting language, and/or microcode, the program code or code segments to perform the necessary tasks may be stored in a machine readable medium such as a storage medium, paragraph 0104).
receiving a plurality of signals from a plurality of different directions in a digital array antenna (Fig. 4), wherein each antenna element (antenna element 404) in the digital array includes at least one radio and a processor coupled to each antenna element (Receive module 402 in Fig. 4)( a receive processor of the receive module 402 demodulates the signal, paragraph 
processing a first signal of the plurality of signals at a first antenna element to create a first processed signal including the timing information;
providing the first processed signal to a second antenna element (neighboring array elements are connected to each other and digital results are passed and combined from array element to array element, paragraph 0007);
processing the first signal at the second antenna element, based on a time adjustment to account for the timing information of the first processed signal at the first antenna element, to create a second processed signal (neighboring array elements are connected to each other and digital results are passed and combined from array element to array element, paragraph 0007); 
continuing to process the first signal at additional antenna elements based on the time adjustments that account for the timing information, to create an ultimate processed signal (digital results are combined)(block 814 determine final baseband symbol based on combined baseband samples); and 
generating an antenna beam based on the ultimate processed signal to receive a signal of interest from a source while simultaneously receiving signals within the plurality of signals at the plurality of different directions during a single time period (sample time period, paragraph 0076-0077)(the transmit and receive module is operating at corresponding time period in order to match the received and transmitted pattern).

demodulating first signal to obtain at least one symbol; and 
weighting the first signal, wherein weighting the first signal occurs after demodulating the first signal to obtain the at least one symbol (digital demodulation portion 504 also includes subsystems for Doppler removal and phase and amplitude weighting of the modulated I/Q signals, paragraph 0056)(digital demodulation is after the receive module’s demodulation).
Regarding claim 3, Richards discloses demodulating the first signal at every antenna element prior to weighting the first signal (a receive processor of the receive module 402 demodulates the signal before the weighting of I/Q signals).
Regarding claim 4, Richards discloses decreasing an information rate of the first signal prior to weighting the first signal (baseband samples are preferably decimated to a minimum sample rate to support demodulation of the modulated symbol waveform, paragraph 0050).
Regarding claim 7, Richards discloses processing the first signal via the at least one radio and processor at one antenna element (a receive processor of the receive module 402 demodulates the signal, paragraph 0085).
Regarding claim 8, Richards discloses sharing the first processed signal with at least one radio and processor connected to the second antenna element (central processing unit handles all processed signals from every elements).
Regarding claim 10, Richards discloses combining the first processed signal with the second processed signal via a central processing unit coupled to the first antenna element and the second element (block 814 determine final baseband symbol based on combined baseband samples, see rejection of claim 1).

Regarding claim 12, Richards discloses (Each of the active array elements 108 and 104 performs both beam-forming and datalink signal processing under the control of a central processing unit 112, paragraph 0029).

Allowable Subject Matter
Claims 5-6, 9, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov